Order entered December 9, 2015




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-15-00938-CR
                                    No. 05-15-00939-CR

                      DEMARCUS JERMANE SAMPSON, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                     Trial Court Cause Nos. F09-12092-L, F09-12093-L

                                         ORDER
         On the Court’s own motion, we ORDER appellant’s brief filed as of the date of this

order.


                                                    /s/   ADA BROWN
                                                          JUSTICE